Opinion of the Court by
Judge Dietzman
Affirming.
Appellant was convicted of the unlawful possession of intoxicating liquor and asks a reversal on the ground that the only evidence of his guilt was obtained by an illegal search of his person. The appellant did not object to this evidence when it was introduced, or move its exclusion after it had been introduced, but merely requested, at the close of the Commonwealth’s case and at the close of the whole case, a peremptory instruction. It is settled that such a motion challenges tbe sufficiency of the evidence and not its admissibility. Therefore, the error, if any, in this case is not available on appeal. Mullins v. Commonwealth, 204 Ky. 445, 264 S. W. 1048.
Judgment affirmed.